Name: Commission Regulation (EC) No 1981/95 of 11 August 1995 correcting Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  consumption
 Date Published: nan

 12. 8 . 95 EN Official Journal of the European Communities No L 191 /21 COMMISSION REGULATION (EC) No 1981/95 of 11 August 1995 correcting Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1538/95 (2), and in particular Article 13 (3) and 16 (4) thereof, Whereas Commission Regulation (EC) No 1 600/95 (3), as amended by Regulation (EC) No 1763/95 (4), lays down detailed rules for the application of the import arrange ­ ments and opens tariff quotas for milk and milk products ; whereas certain mistakes and ambiguities appear in the text of that Regulation ; whereas the mistakes should therefore be corrected and the ambigui ­ ties clarified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  the raw material used,  the fat content, by weight (%), in the dry matter,  the water content, by weight (%), in the non ­ fatty matter,  the fat content, by weight (%).' 2. In Article 14 (4) the words 'fixed percentage' are replaced by 'allocation factor'. 3 . In Article 14 (5) :  the word 'percentage' is replaced by 'allocation factor',  the words 'more than 20 %' are replaced by 'less than 0,8000'. 4. Annexes V and IX are replaced by the Annexes to this Regulation. 5. The title of the Summary Tables following the Annexes is replaced by 'Summary Tables (indicative only)'.HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1600/95 is hereby corrected as follows : 1 . Article 13 (d) should read : '(d) Section 15 of licence applications shall give a detailed description of the product, in particular : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 August 1995. For the Commission Martin BANGEMANN Member of the Commission (&gt;) OJ No L 148, 28 . 6. 1968 , p. 13 . b) OJ No L 148, 30. 6. 1995, p. 17. 0 OJ No L 151 , 1 . 7. 1995, p. 12 . b) OJ No L 171 , 21 . 7. 1995, p. 36. ANNEX I ANNEX V CERTIFICATE IMA 1 12. 8 . 95 EN Official Journal of the European Communities No L 191 /23 ANNEX II ANNEX IX APPLICATION OF ARTICLE 14 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/ 1  MILK AND MILK PRODUCTS APPLICATIONS FOR IMPORT LICENCES AT REDUCED DUTIES THREE-MONTH PERIOD Member State : CN code Order No in Annex 7 of the Combined Nomenclature Applicant (name and address) Quantity(tonnes) Country of origin Total (tonnes) by order number